UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6132



KOREY JOHNSON,

                                               Plaintiff - Appellant,

             versus


LEROY FRANCIS MILLETTE, JR., Circuit Court
Judge; M. ELIZABETH MILLETTE, Commonwealth
Attorney,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00015-RAJ-TE)


Submitted:    May 10, 2007                    Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Korey Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Korey Johnson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.            Accordingly, we deny

leave to proceed in forma pauperis and dismiss for the reasons

stated   by   the    district   court.      Johnson   v.    Millette,    No.

2:07-cv-00015-RAJ-TE (E.D. Va. Jan. 18, 2007).            We dispense with

oral   argument     because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                    - 2 -